Citation Nr: 9913006	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD), 
claimed as a residual of asbestos exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to December 
1959, from August 1960 to July 1962, and from April 1963 to 
May 1964.  

The case was previously before the Board of Veterans' Appeals 
(Board) in October 1996.  At that time, a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 (1998) was 
denied.  The issues of entitlement to service connection for 
a respiratory disorder and a neck disorder were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
for further development.  

On remand, service connection was granted for residuals of a 
neck disorder in a November 1997 rating action, and a 60 
percent rating was awarded.  The claim for service connection 
for the respiratory disorder remained denied, and is once 
more properly before the Board.  

The veteran provided testimony at a formal hearing in October 
1994.  The transcript of the hearing was not available for 
review.  The hearing officer decision, which made reference 
to the veteran's testimony, is available for review.  The 
veteran was asked if he desired to have another hearing.  
However, he failed to respond to this letter.  In view of the 
fact that the highlights of the veteran's testimony are 
available in the hearing officer decision, the Board 
concludes that it would not be a violation of due process to 
consider the veteran's claim.

FINDINGS OF FACT

1.  The veteran has not presented any medical evidence 
establishing a nexus between the post service respiratory 
disorder and the incidents of service.  

2.  The veteran has not presented any medical evidence 
demonstrating that the post service respiratory disorder was 
the result of asbestos exposure during service.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
a respiratory disorder, to include COPD, claimed as a 
residual of asbestos exposure.  38 U.S.C.A. § 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are available for 
review.  In an August 1960 note, the veteran reported a 
cough, and stated that it "burns like flame."  On 
examination, the chest was clear.  He reported a cold on 
treatment in February 1961.  On examination, his chest was 
clear.  Nasal stuffiness was reported when the veteran was 
seen in March 1961.  At that time, the impression was 
vasomotor rhinitis.  In April 1961, the veteran reported a 
chronic cough, especially in the morning.  There was some 
post nasal drip, but the chest was clear.  The impression was 
chronic bronchitis.  On examination in May 1962, for the 
purpose of separation from that period of service, there were 
no abnormalities of the lungs or chest, and a chest X-ray was 
normal.  No complaints of chest pain or breathing 
difficulties were elicited during the final period of 
service.  In May 1964, when the veteran was examined for the 
purpose of separation from service, there were no 
abnormalities of the lungs or chest, and a chest X-ray did 
not report any abnormalities.  

The veteran's initial claim for compensation benefits was 
received in March 1970.  At that time, he limited his claim 
to a shoulder disorder and made no statements with regard to 
any form of respiratory disorder.  

The veteran was hospitalized in a VA facility in March 1970.  
At that time, treatment was limited to a psychiatric 
disorder, and the veteran did not voice any respiratory 
complaints.  A normal chest X-ray was reported and a physical 
examination was reported as within normal limits.

The VA examined the veteran for compensation purposes in June 
1970.  At that time, the respiratory system was normal, and 
no abnormalities were noted on a chest X-ray.  On a 
subsequent VA examination, in August 1973, no respiratory 
complaints were reported.  

The veteran was hospitalized in a VA facility in late 1975 
for treatment of a right shoulder separation.  A defined data 
base completed at that time indicated that the veteran smoked 
one pack of cigarettes a day.  He gave a report of occasional 
left chest pain.  

On VA compensation examination in October 1975, the veteran 
raised no chest complaints, and no pertinent symptoms were 
reported.  A chest X-ray was reported as showing clear lungs 
with normal markings, no infiltrates or fibrosis.  A negative 
chest X-ray was reported during readmission in early 1976. 

On hospitalization at a VA facility in September 1976, the 
veteran was treated for headache and muscle soreness.  The 
diagnosis was flu syndrome.  

Of record are reports of private medical treatment in April 
1977.  At that time, there were no respiratory complaints.  

The VA treated the veteran on an outpatient basis.  Wheezes 
on forced expansion were noted on treatment in September 1991 
and it was reported he had smoked from ages 15-49 and had 
been a shipyard worker.  Pulmonary function tests (PFT) 
completed in November 1991 showed moderate overall 
ventilatory impairment due to obstruction of forced expired 
flow, severe in small airways.  The veteran reported, when he 
was treated in December 1991, that he was using inhalers, and 
smoked only occasionally now.  The assessment was COPD, and 
it was noted that PFT showed severe obstruction, but no 
restriction, despite history of shipyard exposure.  On X-ray 
examination in February 1992, the hemidiaphragms were 
flattened and the anterior air space was increased.  The 
impression was COPD, no active disease.  In February 1992, 
the veteran gave a history of asthma in the 1970's.  On 
treatment in March 1992, there were no wheezes in the lungs.  
The assessment was recent mild exacerbation of COPD, now 
resolving.  When the veteran was seen in July 1992, residuals 
of pneumonia were noted.  The physician concluded that this 
was more likely the result of COPD than coronary artery 
disease.  Dyspnea on talking, dressing or rest was reported 
when the veteran was seen in September 1992.  He also 
reported chest pain, chronic cough, and sputum.  He gave a 
history of occupational exposure to asbestos, and stated that 
he was on bronchodilator medication.  On X-ray examination in 
September 1992, the impression was chronic obstructive lung 
disease.  He was treated in October 1992 for chronic 
bronchitis

The veteran was provided with a VA compensation examination 
in May 1992.  However, this examination was limited to 
orthopedics, and neither complaints nor symptomatology 
relating to respiratory disorders was reported.  

The veteran was hospitalized in a VA facility in July 1992.  
At that time, he did not report any respiratory complaints.  

The veteran completed an asbestos questionnaire in September 
1993.  He reported exposure during multiple periods of 
service.  

Kaye H. Kilburn, M.D., reported in a September 1994 letter on 
a review of the veteran's condition.  The veteran had asked 
about asbestos disease as a possible diagnosis for his 
condition.  Dr. Kilburn noted that the diagnosis was based on 
a history of exposure to airborne filters of asbestos for 
five years or more which began 20 or more years ago.  The 
essential findings were typical dense small scars, irregular 
opacities or pleural (lung lining scars) on a chest X-ray 
taken with ideal technique so as not to obscure these 
findings.  Generally, a patient with asbestos disease would 
be short of breath on exertion, frequently have a cough and 
raise phlegm.  Breathing tests would show airways 
obstruction.  Effects of cigarette smoking would need to be 
separated out.  Dr. Kilburn indicated that the next step 
would be to examine the most recent and older chest X-rays.  

The veteran was hospitalized in a VA facility in December 
1994, at which time he reported a history of bronchitis, with 
increasing shortness of breath and a productive cough with 
greenish blood-flecked sputum, becoming brown and rusty.  He 
also reported general fatigue and chest pain.  On admission, 
he was placed in respiratory isolation.  He stated that he 
had been told he had tuberculosis (TB) and indicated that if 
he was to be hospitalized, he wanted to be hospitalized 
closer to home.  The procedures for such a transfer had not 
been completed at the time the veteran left against medical 
advice.  The diagnosis was hemoptysis, but it was indicated 
that the veteran had not had a complete workup.  

As noted, the transcript from the October 1994 hearing is not 
available for review.  A review of the April 1995 hearing 
officer decision indicates that the veteran testified that he 
had been exposed to asbestos while cleaning barracks and 
servicing ships.  The veteran further contended that the VA 
had not taken appropriate steps or had the technical 
expertise to determine if asbestosis was present.  

Subsequent to remand, additional reports of private medical 
treatment submitted in conjunction with his claim for Social 
Security Administration (SSA) benefits were received.  In a 
May 1989 treatment note completed by Steven Reinhardt, M.D., 
the veteran reported a six month history of dyspnea upon 
effort and associated chest discomfort.  The veteran's son 
indicated that up to a year prior to treatment, the veteran 
could outwalk or outrun almost anyone, but at the time of 
treatment, he could not walk more than one block.  No past 
history of chest pain was given.  The physician concluded 
that the veteran's symptoms were that of classical angina 
pectoris, and the dyspnea was also a manifestation of 
ischemia. 

In a statement from the Department of Vocational 
Rehabilitation, dated in September 1991, the veteran reported 
chest pain, of seven to eight years duration.  He noted he 
had coughs, but continued to smoke.  There was no wheezing.  
The impression was non cardiac chest pain.  

Also submitted as part of these records were reports of X-ray 
examinations completed at a private facility.  July 1988 
films showed normal appearing lungs.  X-ray films taken in 
May 1996 showed bullous and emphysematous changes were 
identified in both lungs.  Streaky densities were noted in 
the right upper lobe, associated with localized pleural 
thickening and probably representing scarring.  

Also submitted as part of the SSA claim were additional 
records of VA outpatient treatment.  Results of an October 
1992 PFT showed moderate obstructive pulmonary impairment, 
with the degree of functional impairment reflected by the 
reduction in forced expired volume in the first second found 
to be severe.  

The veteran underwent a VA consultation in August 1997.  At 
that time, the examiner noted a 30-pack year history of 
smoking, with a history of asbestos exposure prior to, during 
and after service.  He indicated he first had breathing 
problems in 1991, and had been going downhill since then.  He 
reported expectorating more than a cupful of sputum daily, 
dyspnea at 100 feet, and dyspnea, wheezing and cough at night 
of sufficient severity to wake him up.  A high resolution 
computerized tomography (CT) scan revealed changes of central 
lobular emphysema.  Bullae were most evident in the lower 
lobe fields.  There was peribronchial thickening involving 
the bronchi and both lower lobes, with some dilation of 
bronchi indicative of bronchiectasis.  Minimal intralobular 
septal thickening was present, and there were no pleural 
plaques or calcifications to indicate asbestos exposure.  The 
impression was no definitive evidence of asbestos exposure; 
bronchiectasis in both lower lobes; and central lobular and 
bullous emphysema.  The examiner concluded that while the 
veteran gave an impressive history of asbestos exposure, his 
medical evaluation predominately revealed bronchitis, 
bronchiectasis, and severe obstructive air flow disease, all 
consistent with his cigarette smoking.  There was no specific 
data to confirm an asbestos related disease, either on the 
high resolution CT scan or the PFT.  

In a May 1997 statement, Dr. Kilburn indicated that no 
records were available for review, and referred the inquiry 
to Worker's Disease Detection Service.  An October 1997 
letter from this organization stated that no treatment 
reports were of record.  

Also of record are reports of treatment at VA medical 
facilities for a number of disorders, to include COPD, 
chronic bronchitis and bronchiectasis.  These disorders were 
not reported to be the result of asbestos exposure.  COPD was 
reported during a private hospitalization in January 1997.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

Considering first the issue of whether service connection for 
the veteran's COPD is warranted on a direct basis, the Board 
notes that the veteran was treated in service for occasional 
respiratory complaints.  He reported cough and chest pain, 
but, on examination, the chest was clear.  On examination 
shortly thereafter, there were no abnormalities of the chest, 
and no subsequent respiratory complaints were elicited.  

A review of the post service medical treatment and 
examination show that the veteran has complained of chest 
pain and shortness of breath.  On the most recent VA 
examination, the diagnoses included bronchiectasis and 
central lobular and bullous emphysema.  

However, for the veteran's claim to be well grounded, the 
veteran must provide medical evidence demonstrating a nexus 
between the post service disorder and the incidents of 
service.  A review of the reports of medical treatment does 
not demonstrate such a nexus.  Of particular importance is 
the history given by the veteran and his family during 
treatment by Dr. Reinhardt in May 1989.  At that time, it was 
indicated that the veteran, up until a year prior to the 
treatment, could have outwalked or outran anyone.  Given the 
fact that this would have been more that 25 years after his 
symptomatology in service, such a history does not support a 
nexus between the respiratory complaints in service and the 
post service disorder.  

Instead, the Board is left with the veteran's contentions, 
unsupported by medical evidence.  As the veteran is not a 
medical professional, his contentions, standing alone, cannot 
render a claim well grounded.  See Grottveit and Espiritu   
Under such circumstances, the veteran's claim for service 
connection for a respiratory disorder on a direct basis is 
not plausible, and must be denied.  

The veteran has further contended that the respiratory 
disorder is the result of asbestos exposure in service.  He 
states that he was exposed to asbestos both while working on 
barracks during his service in the Army and while working on 
ships when he served in the Navy.  The Board has further 
noted the statement provided by Dr. Kilburn.  At that time, 
the veteran has asked if asbestos disease was a possible 
diagnosis.  Dr. Kilburn noted that a patient who had this 
disease would be short of breath on exertion, have a cough 
and raise phlegm.  Such symptomatology is consistent with 
that reported by the veteran.  However, Dr. Kilburn indicated 
that a review of X-rays would be required.  When Dr. Kilburn 
was later contacted by the RO, as requested by the Board 
remand, it was indicated that no records were available, and 
that the veteran at most had been part of a study.  The 
veteran had indicated, as noted in the prior remand, that he 
would secure his X-rays and forward them to Dr. Kilburn.  
Apparently, he has failed to do so.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

More pertinent to the issue of whether the post service 
respiratory disorder is the result of service are the results 
of a VA compensation examination in August 1997.  
Symptomatology consistent with asbestosis was reported.  
However, after a review of the findings on examination, PFT 
and CT scan, the examiner concluded that there was no 
definitive evidence of asbestos exposure.  In particular, the 
examiner noted that while the veteran gave an impressive 
history of asbestos exposure, the examiner instead found that 
the veteran's respiratory disorder was the result of 
bronchitis, bronchiectasis and severe obstructive airflow 
disease.  Thus, the Board is again left solely with the 
veteran's contention that the current respiratory disorder is 
the result of asbestos exposure.  Such an assertion, standing 
alone, cannot render the claim plausible.

In the absence of any medical evidence supporting a 
relationship between the claimed asbestos exposure and the 
post service respiratory disorder, the veteran's claim for 
service connection for a respiratory disability secondary to 
asbestos exposure in service is not well grounded, and 
likewise must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


ORDER

Service connection for a respiratory disorder, to include 
COPD, claimed as a residual of asbestos exposure, is denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

